Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment has been given by John M. Lipchitz 
(Reg. No. 60,442) on 03/03/2022. 

 In the claims:   
In claim 1, lines 3-4; “a tab extending from the blade platform;” has been changed 
to –a tab extending outwardly from an end edge of the blade platform, wherein the 
tab has a narrower width with respect to a width of the platform;--.

In claim 1, line 9; “mounting a blade to the lower portion,” has been changed to 
–fixedly mounting a blade to the lower portion, wherein a cutting edge of the blade 
exposed through the at least one window,--.

 In claim 16, lines 3-4; “a tab extending from the blade platform;” has been changed 
to –a tab extending outwardly from an end edge of the blade platform, wherein the 


In claims 16, lines 8-9; a lower portion; cutting a pair of alignment members” has 
been changed to --a lower portion; fixedly mounting a blade to the lower portion, 
wherein a cutting edge of the blade exposed through the at least one window; 
cutting a pair of alignment members--.

Reasons for Allowance              
        Claims 1-20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the steps of forming the tab which extends from an end edge of the platform, wherein the tab has  
a narrower width with respect to a width of the platform; and fixedly mounting the blade to the lower portion of the platform, in combination with other limitations set forth in claims 1 and 16. 
	
             Regarding claims 1 and 16; the closes art, Nunnally (2,320,154)  teaches a method of manufacturing a blade carrier assembly comprising: providing a sheet of metal; cutting the sheet of metal to form a blade carrier blank having a blade platform 1 (Fig. 5) and a tab (defined by the section below the longitudinal slot 2; Fig. 5) extending from the blade platform; coining the tab (Fig. 3) to form a crest; cutting at least one window (defined by the ribs 4 5; Fig. 5) into the sheet of metal; bending the blade carrier blank along the at least one window to form an upper 
                Ferrara (3,263,330) teaches a blade carrier 10 having a thickness of .1 mm to 1 mm. See Figs. 1-2; and col. 4, lines 40-45 in Ferrara.
               However, Nunnally and Ferrara, alone or in combination thereof, do not teach the steps of forming the tab which extends from an end edge of the platform, wherein the tab has a narrower width with respect to a width of the platform; and fixedly mounting the blade to the lower portion of the platform, as set forth in claims 1 and 16. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 16.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 


4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   March 3, 2022